Citation Nr: 0311252	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1948, and from May 1952 to May 1958, and apparently 
had additional unverified service prior to 1952.  He died in 
December 1998, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 decision by the RO in Newark, 
New Jersey which denied service connection for the cause of 
the veteran's death (one basis for dependency and indemnity 
compensation (DIC)).  The case was certified to the Board by 
the RO in St. Petersburg, Florida.  In May 2001, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran had no established 
service-connected disabilities.

3.  The veteran died many years after service as a result of 
surgery to repair an abdominal aortic false aneurysm.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes that discussions 
as contained in the initial September 1999 rating decision, 
in the December 1999 statement of the case, in a May 2001 
Board remand, in the January 2003 supplemental statement of 
the case, and in letters dated in August 2001 and October 
2002 have provided the appellant with sufficient information 
regarding the applicable rules.  The October 2002 letter 
informed the appellant of the absence of service medical 
records in the file and asked her to provide any service 
medical records in her possession.  The letter requested 
authorization to obtain the terminal hospitalization records.  
The letter also described VA's duty to assist and duty to 
notify the appellant pursuant to VCAA.  The appellant and her 
representative have submitted written arguments.  The 
letters, the statement of the case, and the supplemental 
statement of the case provided notice to the appellant of 
what was revealed by the evidence of record.  Additionally, 
these documents notified her why this evidence was 
insufficient to award the benefit sought.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

During his lifetime, the veteran had no established service-
connected disabilities.

The veteran served on active duty from December 1944 to 
November 1948, and from May 1952 to May 1958.  The Board 
notes that the veteran's service medical records are 
unavailable, having been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Multiple attempts 
to obtain his service medical records have been unsuccessful.  
There is one available hospital extract from the Surgeon 
General's Office (SGO) concerning the veteran, which reflects 
that he was treated for a fever on one occasion in October 
1950.  

The first post-service medical records are dated in the mid-
1970s and reflect that the veteran, who was living in 
Australia, was treated for whiplash injuries to the neck 
received in 1974.  A private discharge summary from Royal 
Perth Hospital reflects that the veteran was hospitalized 
from August to September 1975 for neck complaints.  His blood 
pressure was 130/90.  By a letter dated in November 1976, a 
private physician, E. R. Griffiths, MD, indicated that the 
veteran had cervical and lumbar spine disabilities.

A discharge summary dated in January 1983 from Royal Perth 
Hospital shows that the veteran presented with complaints of 
three episodes of chest pain.  It was noted that the veteran 
had a longstanding history of hypertension.  A myocardial 
infarction was ruled out.  The discharge diagnoses were 
cardiomyopathy secondary to hypertension, and irritable 
bladder.

In May 1985, the veteran submitted a claim for non-service-
connected disability pension benefits.  He said he was 
separated from active service in May 1958, and had 13 years 
of prior military service.  He said he had severe cardiac 
problems from 1982 to the present, and spinal disabilities 
from 1974 to the present.

Private medical records dated in June 1985 from Jersey Shore 
Medical Center reflect that the veteran was treated for 
complaints of dizziness and chest pain.  The diagnoses were 
hypertension, controlled, congestive heart failure secondary 
to atherosclerotic heart disease, controlled, angina 
pectoris, and a possible history of myocarditis.  Subsequent 
VA and private medical records reflect treatment for 
cardiovascular conditions.

In an October 1985 rating decision, the RO granted 
entitlement to non-service-connected disability pension 
benefits.

By a statement dated in May 1996, the veteran said had been 
in extremely poor physical health.  He said his gallbladder 
was removed in August 1993, and he underwent a kidney bypass 
in January 1994.

The veteran's death certificate reflects that he died on 
December 15, 1998, at Tampa General Hospital.  The immediate 
cause of death was listed as hemorrhage with multi organ 
system failure, of hours' duration, due to or as a 
consequence of disseminated intravascular coagulopathy, of 
hours' duration, due to or as a consequence of a torn false 
aneurysm of the aorta, of hours' duration, due to or as a 
consequence of arterial sclerotic vascular disease, of years' 
duration.  Another significant condition listed as 
contributing to death but not resulting in the underlying 
cause was attempted surgical repair of an aneurysm.  It was 
noted that he underwent surgery for a false aneurysm of the 
aorta on December 13, 1998.  An autopsy was not performed.

In March 1999, the appellant submitted a claim for DIC 
benefits.  She stated that the veteran served on active duty 
from May 1955 to August 1965.  She asserted that the cause of 
the veteran's death was due to service.  She contended that 
the veteran had a heart attack shortly after separation from 
active duty service, and probably had high blood pressure in 
the Army.  By a statement dated in February 2001, the 
appellant stated that the veteran was "in selective 
service" when he suffered a heart attack in California.

In May 2001, the Board remanded the case to the RO, primarily 
for readjudication in light of the VCAA.  The RO was also 
asked to verify all periods of the veteran's service, to make 
another attempt to obtain his service medical records, and to 
obtain a copy of his terminal medical records from Tampa 
General Hospital.

By a letter to the appellant dated in August 2001, the RO 
informed her of the requirements of the VCAA and asked her to 
identify pertinent medical records.  Portions of the letter 
appear to pertain to a claim for entitlement to service 
connection for a living veteran's disability, rather than to 
a claim for entitlement to service connection for the cause 
of the veteran's death.

In August 2001, the RO wrote to the National Personnel 
Records Center (NPRC) and asked for verification of all 
periods of the veteran's military service in the Army, and 
for any available service medical records.

In November 2001, the RO received voluminous medical records 
which were partially duplicative, as well as duplicative 
photocopies of the contents of the veteran's claims file.  
Pertinent records are summarized below.  An October 1988 
private medical record from an unidentified treatment 
provider reflects that the veteran was diagnosed with an 
abdominal aneurysm, and had undergone an aneurysmectomy in 
1988.  It was noted that the veteran had high blood pressure.

A July 1998 private computed tomography scan of the chest, 
abdomen and pelvis showed significant coronary artery 
disease, fairly severe pulmonary emphysematous changes, and 
an abdominal aortic aneurysm.

In an August 1998 progress note, a private physician, R. D. 
Evans, MD, indicated that the veteran's dilation of the aorta 
was large enough for a surgical repair, but that the veteran 
was an extremely high-risk patient.

An October 1998 private medical record from D. Rinde-Hoffman, 
MD, reflects that she examined the veteran, who gave a 
history of longstanding vascular disease.  The veteran 
reported that his cardiac history dated back to when he was 
39 years old [i.e. approximately 1965], at which time he had 
a myocardial infarction.  She noted that the veteran needed 
repair of a pseudoaneurysm in the proximal abdominal aorta.  
She said his risk factors for development of coronary artery 
disease included a 55-pack-year history of cigarette abuse, a 
10-year history of hypertension, and a 2-year history of 
hyperlipidemia.  She noted that the veteran's vascular 
history dated back 10 years ago, when he was diagnosed with 
an abdominal aortic aneurysm, which was repaired at that 
time.  The veteran also had a left nephrectomy at that time.  
The diagnoses were recurrent aneurysm formation in the upper 
abdominal aorta in need of repair, history of coronary 
disease by the veteran's history, suffering a myocardial 
infarction at the age of 39, cigarette abuse, hypertension, 
hyperlipidemia, status post left nephrectomy, and status post 
right renal artery bypass.

A private medical record from H. F. Nagamia, MD, dated in 
mid-October 1998, notes that the veteran had been referred 
for evaluation of a recurrent abdominal aortic aneurysm, 
which was previously resected in 1988.  It was noted that the 
veteran had done well since the excision until a recent 
ultrasound showed a suspicion of a recurrent aneurysm.  He 
indicated that the veteran had no history of a myocardial 
infarction or angina, but had hypertension.  He concluded 
that there was a questionable recurrent abdominal aortic 
aneurysm seen on a computed tomography scan, but that there 
was a conflicting aortogram.

In November 2001, the RO also received private medical 
records from Tampa General Hospital dated in December 1998.  
Such records reflect that the veteran complained of abdominal 
pain, and that he was admitted for surgical repair of an 
enlarging false abdominal aneurysm.  On admission on December 
10, 1998, the diagnostic impressions were chronic renal 
insufficiency, stable, hypertension, controlled, history of 
abdominal aortic aneurysm repair with right renal artery 
bypass, status post left nephrectomy, and recurrent enlarging 
false aneurysm coming off the proximal suture line associated 
with prior abdominal aortic resection.  On December 15, 1998, 
the veteran underwent surgical repair of a false aneurysm of 
the suprarenal aorta, symptomatic with impending disruption.  
He was transported in stable condition from the operating 
room to the intensive care unit.  Shortly after his arrival 
there, he had a sudden drop in blood pressure, and drained 
several hundred cubic centimeters of blood abruptly from the 
left chest.  His condition deteriorated dramatically, and he 
required full cardiopulmonary resuscitation.  He was returned 
to the operating room with a very unstable blood pressure, 
and his blood pressure could not be supported.  His heart was 
massaged internally, but there was no continued blood 
pressure.  The veteran was pronounced dead at this time.

A December 15, 1998 discharge summary from Tampa General 
Hospital lists a principal diagnosis of an abdominal aneurysm 
without rupture.  Secondary diagnoses were chronic airway 
obstruction, gastritis with hemorrhage, hemorrhage 
complicating a procedure, atherosclerosis of aorta, essential 
hypertension, hyperlipidemia, acquired absence of a kidney, 
renal failure, and duodenitis.

In December 2001, the RO received a response from the NPRC, 
in which it was indicated that the veteran had active duty in 
the Army from December 1944 to November 1948, and from May 
1952 to May 1958.  It was noted that the veteran's service 
medical records were unavailable, having been destroyed in 
the 1973 fire at the NPRC.

A December 2001 report of contact shows that an RO employee 
left a telephone message for the appellant at her home, 
asking if all pertinent medical records had been furnished.  
No reply was received.

By a letter to the appellant dated in October 2002, a 
representative from the Tiger Team remand unit informed the 
appellant of the VCAA and asked her to submit any available 
copies of the veteran's service medical records, and to 
submit an authorization form to enable the RO to obtain 
terminal medical records from Tampa General Hospital.  No 
response was received from the appellant.

By a statement dated in May 2003, the appellant's 
representative contended that the requirements of the VCAA 
had not been met, and that the VCAA letter sent by the RO was 
incorrect.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including cardiovascular-renal disease 
(which includes hypertension), if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The file shows that during the veteran's lifetime, he had no 
established service-connected disabilities.  His service 
medical records are unavailable, and the first post-service 
medical records are dated in the mid-1970s, more than a 
decade after his separation from service in 1958.  Such 
records reflect treatment for orthopedic disabilities.  The 
first diagnosis of a cardiovascular disability is dated in 
January 1983, when it was noted that the veteran had a 
longstanding history of hypertension, and he was diagnosed 
with cardiomyopathy secondary to hypertension.  Subsequent 
medical records reflect treatment for hypertension and heart 
disease, among other conditions.  In 1988, the veteran was 
diagnosed with an abdominal aortic aneurysm, and underwent an 
aneurysmectomy during that year.  Records show that the 
veteran subsequently received regular abdominal ultrasounds.  
In October 1998, it was noted that the veteran reported that 
he had a myocardial infarction when he was 39 (i.e. in about 
1965).

In 1998, the veteran had a recurrent abdominal aortic 
aneurysm, and surgery was conducted in December 1998.  
Terminal medical records from Tampa General Hospital dated in 
December 1998 reflect that on December 15, 1998, the veteran 
underwent surgical repair of a false aneurysm of the 
suprarenal aorta, symptomatic with impending disruption.  His 
blood pressure thereafter became unstable, and despite 
cardiopulmonary resuscitation, could not be supported, and he 
died.

The veteran's death certificate reveals that the immediate 
cause of death was hemorrhage with multi organ system 
failure, of hours' duration, due to or as a consequence of 
disseminated intravascular coagulopathy, of hours' duration, 
due to or as a consequence of a torn false aneurysm of the 
aorta, of hours' duration, due to or as a consequence of 
arterial sclerotic vascular disease, of years' duration.  
Another significant condition listed as contributing to death 
but not resulting in the underlying cause was attempted 
surgical repair of an aneurysm.

The medical records from the veteran's terminal 
hospitalization, and the death certificate, indicate that an 
abdominal aortic false aneurysm was involved in his death in 
1998.  There is no medical evidence that this condition was 
present during his 1944-1948 or 1952-1958 active duty, within 
the presumptive year after service, or for decades later.  
There is no medical evidence that any cardiovascular 
condition was present during his active duty, within the 
presumptive year after service, or for at least a decade 
later.  There is no medical evidence that an abdominal aortic 
aneurysm was otherwise linked to service.  The primary and 
contributory causes of death, as listed on the death 
certificate were non-service-connected.

The Board finds that the weight of the evidence is against 
the appellant's claim, as it shows that the causes of the 
veteran's death were not linked to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

